 



EXHIBIT 10.2
Amendment to Consulting Agreement
THIS AMENDMENT TO THE CONSULTING AGREEMENT (this “Amendment”) is made as of this
19th day of July, 2007 by and between CAK Entertainment Inc., a New York
corporation (the “Consultant”) and Martha Stewart Living Omnimedia, Inc., a
Delaware corporation (the “Company”) (each, a “Party”).
WITNESSETH;
WHEREAS, the Parties wish to amend that certain consulting agreement entered
into by and between the Consultant and the Company as of October 21, 2005 (the
“Consulting Agreement”);
WHEREAS, the Parties have agreed that the Consulting Term shall extend through
the third year from the Effective Date as defined in the Agreement; and
WHEREAS, the Parties have agreed that the payment of $600,000 contained in
Section 5(d) of the Consulting Agreement upon the achievement of certain
milestones described in Exhibit A to the Consulting Agreement should be modified
with respect to the conditions for such payment.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:
1. The Parties agree that the Consulting Term shall continue through the third
anniversary of the Effective Date, with the Agreement terminating on October 21,
2008.
2. Section 5(d) of the Consulting Agreement shall be deleted in its entirety and
replaced by the following language:
“(d) Performance Fee. The Consultant shall be eligible to receive a performance
fee of (i) $2,400,000 at target, plus (ii) an additional payment of up to
$600,000 upon the achievement of certain special milestones described in
Exhibit A, for a maximum payout of $3,000,000, subject to the earnout conditions
set forth in Section 5(e) hereof.”
3. The second paragraph of Section 2 of Exhibit A shall be deleted in its
entirety and replaced by the following language:
“In addition to the compensation described above, if the Consultant has
fulfilled its 2007 Consultant Goals and Objectives (attached to this Amendment
as Schedule I), the Consultant shall be paid $600,000 as set forth on
Schedule I.”
This Amendment may be executed in multiple counterparts, any one of which need
not contain the signatures of more than one party, but all such counterparts
taken together shall constitute one and the same instrument.
IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.

 



--------------------------------------------------------------------------------



 



COMPANY:
MARTHA STEWART LIVING OMNIMEDIA, INC.

         
By:
  /s/ Howard Hochhauser    
 
       
Name:
  Howard Hochhauser    
Title:
  Chief Financial Officer    

CONSULTANT:
CAK ENTERTAINMENT, INC.

         
By:
  /s/ Charles A Koppelman    
 
        Charles A. Koppelman     Its: President    
 
        Agreed to and accepted:    
 
        /s/ Charles A Koppelman           Charles A. Koppelman    

2